Citation Nr: 0313476	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-20 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) greater than 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1975, with two years' previous active service.  The veteran's 
service personnel records reflect that he was awarded the 
Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

By this rating decision, the RO granted service connection 
for PTSD, assigning a 30 percent evaluation.  The veteran 
perfected his appeal as to the rating assigned this 
disability.  Subsequently, in February 2000, the RO granted a 
higher evaluation of 50 percent for PTSD.  As this increased 
rating does not constitute a full grant of all benefits 
possible for the veteran's PTSD, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for PTSD is still pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In addition, as noted above, the veteran appealed the rating 
initially assigned his service-connected PTSD.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the Board will consider the proper evaluation 
to be assigned for the veteran's service-connected PTSD from 
the time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.


REMAND

This case was previously before the Board in February 2001, 
when the Board remanded it for further development including 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002).  In addition, the Board requested 
that the RO obtain a social and industrial survey and, 
following this, have the veteran examined by a licensed 
psychiatrist.  The psychiatrist was requested to review the 
social and industrial survey prior to the examination, and to 
comment on the findings therein as well as the examination 
itself.

The Board has reviewed the record and finds, regrettably, it 
is necessary to again remand this claim for compliance with 
the February 2001 Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Court or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  While the RO attempted to comply with 
the terms of the Remand, the Board notes that the June 2001 
VA examination for PTSD was conducted prior to completion of 
the required social and industrial survey.  Moreover, while 
the examiner noted that the veteran's medical records were 
available for review, he did not indicate that he had 
reviewed the veteran's claims file.  Finally, the examiner 
does not appear to be a licensed psychiatrist, his 
credentials being forwarded only as "Christopher Doran, 
M.D."

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who are treating him for 
his service-connected PTSD.  In 
particular, please ask him to provide the 
name and address of the Veteran Center 
that submitted records  regarding 
symptoms attributable to his PTSD in 
1999.  The RO should procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his PTSD.  The 
RO should request any and all inpatient 
and outpatient treatment records, and 
mental hygiene records to include any and 
all records of individual and group 
therapy.  In particular, the RO should 
obtain the veteran's medical records from 
the VA Medical Center (VAMC) in Casper, 
Wyoming for any treatment for his 
service-connected PTSD from January 1998 
to the present.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  
The examination MUST be conducted by a 
licensed psychiatrist and the licensed 
psychiatrist MUST be given a copy of the 
veteran's June 2001 social and industrial 
survey AND his claims file for review 
prior to the examination.  All indicated 
tests and studies should be performed, 
including any and all clinical testing to 
determine the veteran's Global Assessment 
of Functioning (GAF) as accurately as 
possible.  The examiner should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's PTSD.

?	Describe any current symptoms and 
manifestations attributed to his 
PTSD.

?	Complete any diagnostic and clinical 
tests required and make an accurate 
assessment as possible of the 
veteran's GAF as due to his service-
connected PTSD.

?	Provide an opinion as to the 
veteran's employability.  The 
examiner should render an opinion 
whether the service-connected PTSD 
alone prevents employment.  

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to a higher initial 
evaluation for PTSD, including whether or 
not "staged ratings" or separate ratings 
for separate periods of time may be 
assigned based on the facts found 
following the initial grant of service 
connection, according to Fenderson, 
supra.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




